                                              EXHIBIT B


Carino's Italian Restaurant / STATE ROAD BRIGHTON, LLC
    100132275




 Transaction    Transaction     Transaction     Original     Balance Due   Due Date
   Number          Date            Type         Amount
193338042        4/7/2019     Invoice            $1,923.38     $1,901.90 4/22/2019
193437105        4/10/2019    Invoice            $2,711.12     $2,711.12 4/25/2019
193511575        4/14/2019    Invoice            $1,452.39     $1,452.39 4/29/2019
193603695        4/17/2019    Invoice            $2,840.32     $2,840.32 5/2/2019
193676470        4/21/2019    Invoice            $1,736.62     $1,736.62 5/6/2019
                                                $10,663.83    $10,642.35




     19-31032-jda    Doc 26-5     Filed 07/26/19    Entered 07/26/19 15:17:29   Page 1 of 1
